Case: 21-51025     Document: 00516402006         Page: 1     Date Filed: 07/21/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                        July 21, 2022
                                  No. 21-51025                         Lyle W. Cayce
                                Summary Calendar                            Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Fredrick Brown,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 5:19-CR-524-2


   Before Higginbotham, Graves, and Ho, Circuit Judges.
   Per Curiam:*
          Fredrick Brown pleaded guilty to conspiracy to commit wire fraud and
   conspiracy to commit money laundering. He now appeals, challenging the
   district court’s $2,331,639 restitution order, arguing that it exceeds the
   statutorily authorized amount. Such a challenge is not barred by Brown’s


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-51025     Document: 00516402006           Page: 2   Date Filed: 07/21/2022




                                    No. 21-51025


   appeal waiver. See United States v. Kim, 988 F.3d 803, 811 (5th Cir.), cert.
   denied, 142 S. Ct. 225 (2021).
          The Mandatory Victims Restitution Act of 1996 (MVRA) limits the
   amount of restitution to the losses resulting directly and proximately from
   the offense of conviction. See 18 U.S.C. § 3663A(a)(2). Brown argues that
   the Government did not satisfy its burden to prove the amount of loss
   proximately caused to the victims of the offense as required by the MVRA,
   resulting in an illegal sentence. See 18 U.S.C. § 3664(e); Kim, 988 F.3d at
   811.
          The “Restitution Reference Sheet” incorporated by reference into
   the revised presentence report (PSR) outlined the amount of pecuniary loss
   suffered by specific victims as a result of Brown’s offense, and the total
   amount of those losses corresponds precisely to the district court’s total
   restitution award. That information is considered reliable, see United States
   v. Harris, 702 F.3d 226, 230 (5th Cir. 2012), and the Government cited it in
   support of the restitution amount at sentencing. Brown presented no
   argument or evidence to rebut the reliability or accuracy of the PSR facts
   relating to restitution, and the district court was free to adopt them. See
   United States v. Dickerson, 909 F.3d 118, 129-30 (5th Cir. 2018); Harris, 702
   F.3d at 230. In light of the foregoing, the restitution award did not illegally
   exceed the amount authorized under the MVRA, see § 3663A(a)(2); United
   States v. Sharma, 703 F.3d 318, 322-23 (5th Cir. 2012), and the judgment of
   the district court is AFFIRMED.




                                         2